                                                                Case 4:17-cv-05339-JST Document 59 Filed 12/10/18 Page 1 of 7



                                                       1   John Houston Scott (SBN 72578)
                                                           Lizabeth N. de Vries (SBN 227215)
                                                       2   SCOTT LAW FIRM
                                                           1388 Sutter Street, Suite 715
                                                       3   San Francisco, CA 94109
                                                           Tel: (415) 561-9601
                                                       4   Fax: (415) 561-9609
                                                           john@scottlawfirm.net
                                                       5   liza@scottlawfirm.net

                                                       6
                                                           Izaak D. Schwaiger (SBN 267888)
                                                       7   130 Petaluma Avenue, Suite 1A
                                                           Sebastopol, CA 95472
                                                       8   Tel. (707) 595-4414
                                                           Fax: (707) 851-1983
                                                       9   E-mail: izaak@izaakschwaiger.com

                                                      10   Attorneys for Plaintiffs CHRISTOPHER WROTH
                                                           AND MARNI WROTH
                                                      11
                 1388 S UTTER S TREET , S UI TE 715




                                                      12
                   S AN F R ANCISCO , CA 94109
SCOTT LAW FIRM




                                                      13                                   UNITED STATES DISTRICT COURT

                                                      14                                 NORTHERN DISTRICT OF CALIFORNIA

                                                      15
                                                      16   CHRISTOPHER WROTH and MARNI                        Case No. 3:17-cv-05339-JST
                                                           WROTH,
                                                      17
                                                                   Plaintiffs,                                SECOND AMENDED COMPLAINT FOR
                                                      18                                                      DAMAGES
                                                           v.
                                                      19                                                      (42 U.S.C. § 1983)
                                                           CITY OF ROHNERT PARK, DAVID
                                                      20   SITTIG-WATTSON, SEAN HUOT, MATT                    JURY TRIAL DEMANDED
                                                           HUOT, MIKE WERLE, ERIC MATZEN and
                                                      21   DOES 1-25,

                                                      22           Defendants.

                                                      23
                                                                   PLAINTIFFS CHRISTOPHER WROTH and MARNI WROTH complain of Defendants
                                                      24
                                                           and alleges as follows:
                                                      25
                                                                                               JURISDICTION AND VENUE
                                                      26
                                                                   1.      This action arises under 42 U.S.C. §1983. Jurisdiction is conferred by virtue of 28
                                                      27
                                                           U.S.C. §§ 1331 and 1343.
                                                      28
                                                                                                           -1-
                                                                                        FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              Case 4:17-cv-05339-JST Document 59 Filed 12/10/18 Page 2 of 7



                                                       1
                                                                  2.      The conduct alleged herein occurred in Sonoma County. Venue of this action lies
                                                       2
                                                           in the United States District Court for the Northern District of California.
                                                       3                                                 PARTIES
                                                       4          3.      Plaintiffs Christopher Wroth and Marni Wroth reside in Mount Shasta, County of

                                                       5   Siskiyou, California. They are the parents of the deceased, Branch Wroth.

                                                       6          4.      Defendant City of Rohnert Park is a public entity situated in the State of California

                                                       7   and organized under the laws of the State of California.

                                                       8          5.      Defendant David Sittig-Wattson is and was a police officer employed by the City

                                                       9   of Rohnert Park. He acted in the course and scope of his employment, and under color of state

                                                      10   law, at all times mentioned herein.

                                                      11          6.      Defendant Sean Huot is and was a police officer employed by the City of Rohnert
                 1388 S UTTER S TREET , S UI TE 715




                                                      12   Park. He acted in the course and scope of his employment, and under color of state law, at all
                   S AN F R ANCISCO , CA 94109
SCOTT LAW FIRM




                                                      13   times mentioned herein.

                                                      14          7.      Defendant Matt Huot is and was a police officer employed by the City of Rohnert

                                                      15   Park. He acted in the course and scope of his employment, and under color of state law, at all

                                                      16   times mentioned herein.

                                                      17          8.      Defendant Mike Werle is and was a police officer employed by the City of

                                                      18   Rohnert Park. He acted in the course and scope of his employment, and under color of state law,

                                                      19   at all times mentioned herein.

                                                      20          9.      Defendant Eric Matzen is and was a sergeant employed by the City of Rohnert

                                                      21   Park. He acted in the course and scope of his employment, and under color of state law, at all

                                                      22   times mentioned herein.

                                                      23          10.     Plaintiffs also do not presently know the true names and capacities of defendants

                                                      24   DOES 1 through 25, inclusive, and therefore sues them by these fictitious names. Plaintiffs are

                                                      25   informed and believe that DOES 1 through 25, and each of them, were responsible in some

                                                      26   manner for the acts or omissions alleged herein. Plaintiffs will seek leave to amend this

                                                      27   Complaint to add their true names and capacities when they have been ascertained.

                                                      28
                                                                                                           -2-
                                                                                        FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              Case 4:17-cv-05339-JST Document 59 Filed 12/10/18 Page 3 of 7



                                                       1
                                                                  11.     In doing the acts and/or omissions alleged herein, defendants and each of them
                                                       2
                                                           acted under color of authority and/or under color of state law, and, in concert with each other.
                                                       3
                                                                                                 STATEMENT OF FACTS
                                                       4
                                                                  12.     On May 12, 2017, Officer Sittig-Wattson was called to the Budget Inn in the City
                                                       5
                                                           of Rohnert Park to check on the welfare of Branch Wroth, who was reportedly acting strangely.
                                                       6
                                                           Upon contact, Branch Wroth appeared to be and was in need of medical treatment. Officer Sittig-
                                                       7
                                                           Wattson enquired of Branch what was the matter. Branch responded, “I’m having a meltdown.”
                                                       8
                                                           Branch was in an obvious state of mental and emotional distress, but remained passive and
                                                       9
                                                           cooperative. Instead of providing or obtaining emergency medical care for Branch, Officer Sittig-
                                                      10
                                                           Wattson elected to perform a warrant check. He discovered an outstanding warrant for Mr. Wroth
                                                      11
                                                           and determined to take him into police custody rather than address his obvious medical needs.
                 1388 S UTTER S TREET , S UI TE 715




                                                      12
                   S AN F R ANCISCO , CA 94109




                                                           This encounter was recorded by body camera video which is in the possession of the parties.
SCOTT LAW FIRM




                                                      13
                                                                  13.     Officer Sean Huot arrived as backup. The officers attempted to handcuff Mr.
                                                      14
                                                           Wroth for the purpose of taking him into custody. A struggle ensued and Officer Sittig-Wattson
                                                      15
                                                           began punching and elbowing Branch repeatedly. Both officers began kneeing Branch in his
                                                      16
                                                           abdomen. Officer Sittig-Wattson then fired his taser into Branch’s back as Mr. Wroth called out,
                                                      17
                                                           “Help me, help me!” The two officers forced Branch to the floor and Officer Sittig-Wattson
                                                      18
                                                           delivered a second application of the taser to his body. In less than a minute Branch was tasered
                                                      19   seven times.
                                                      20          14.     Officer Sean Huot placed handcuffs around one of Branch’s wrists as he lay
                                                      21   facedown on the ground. About that time Officers Matt Huot, Mike Werle, and Sgt. Matzen
                                                      22   arrived on scene and handcuffed Branch behind his back. Officer Matt Huot kneeled on top of
                                                      23   Branch’s shoulders. Officer Wattson called out, “Hit him,” and Officer Werle began beating
                                                      24   Branch with his service flashlight as Mr. Wroth called out, “Mom! Dad!”
                                                      25          15.     Sgt. Matzen forced Branch’s legs into a figure-four pain compliance hold as he lay
                                                      26   on the floor face down and handcuffed with the weight of the other officers crushing his upper
                                                      27
                                                      28
                                                                                                           -3-
                                                                                       FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              Case 4:17-cv-05339-JST Document 59 Filed 12/10/18 Page 4 of 7



                                                       1
                                                           body. Branch cried for help as his face was forced straight down into the carpet. He cried out, “I
                                                       2
                                                           can’t breathe!” The five officers continued to suffocate him to death.
                                                       3
                                                                  16.     As a result of said acts and omissions, Branch Wroth died while in the custody and
                                                       4
                                                           under the control of Defendants David Sittig-Wattson, Sean Huot, Matt Huot, Mike Werle, and
                                                       5
                                                           Eric Matzen.
                                                       6
                                                                                                STATEMENT OF DAMAGES
                                                       7
                                                                  17.     As a result of the acts and/or omissions of Defendants, and each of them,
                                                       8
                                                           Plaintiffs suffered the loss of the familial association of their son, including society, comfort, and
                                                       9
                                                           affection, in amounts to be determined according to proof.
                                                      10
                                                                  18.     As a result of the acts and/or omissions of Defendants, and each of them, the
                                                      11
                                                           Plaintiffs suffered the loss of the services and economic support of their son in amounts to be
                 1388 S UTTER S TREET , S UI TE 715




                                                      12
                   S AN F R ANCISCO , CA 94109
SCOTT LAW FIRM




                                                           determined according to proof.
                                                      13
                                                                  19.     The acts and/or omissions of Defendants David Sittig-Wattson, Sean Huot, Matt
                                                      14
                                                           Huot, Mike Werle, and Eric Matzen were willful, wanton, reckless, malicious, oppressive and/or
                                                      15
                                                           done with a conscious or reckless disregard for the rights of the decedent and the plaintiffs, who
                                                      16
                                                           seek punitive and exemplary damages against these individuals according to proof.
                                                      17
                                                                  21.     Plaintiffs have retained private counsel to represent them in this matter and are
                                                      18
                                                           entitled to an award of attorneys’ fees.
                                                      19
                                                      20                                      FIRST CAUSE OF ACTION
                                                                                              (42 U.S.C. SECTION 1983)
                                                      21                              [DEPRIVATION OF FAMILIAL RELATIONSHIP]
                                                      22
                                                                  22.     Plaintiffs hereby re-allege and incorporate by reference as though fully set forth
                                                      23
                                                           herein all prior paragraphs of this Complaint.
                                                      24
                                                                  23.     By and through the acts and omissions alleged herein, Defendants David Sittig-
                                                      25
                                                           Wattson, Sean Huot, Matt Huot, Mike Werle, Eric Matzen, and DOES 1-25, deprived Plaintiffs of
                                                      26
                                                      27   the familial relationship with their son thereby violating said Plaintiffs’ rights under the First and

                                                      28
                                                                                                            -4-
                                                                                        FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              Case 4:17-cv-05339-JST Document 59 Filed 12/10/18 Page 5 of 7



                                                       1   Fourteenth Amendments of the United States Constitution. The defendants acted with deliberate
                                                       2   indifference and/or a purpose to harm Branch Wroth thus causing his death.
                                                       3
                                                                  WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
                                                       4
                                                                                              SECOND CAUSE OF ACTION
                                                       5
                                                                        [42 U.S.C. §1983 – RATIFICATION AGAINST CITY OF ROHNERT PARK]
                                                       6
                                                                  24.     All allegations set forth in this Complaint are hereby incorporated by reference.
                                                       7
                                                                  25.     Brian Masterson, Director of Public Safety, had final policymaking authority for
                                                       8
                                                           the City of Rohnert Park concerning the acts police officers within his chain of command.
                                                       9
                                                                  26.     Director Masterson ratified the acts and omissions of Defendants David Sittig-
                                                      10
                                                           Wattson, Sean Huot, Matt Huot, Mike Werle, and Eric Matzen by reviewing and approving their
                                                      11
                                                           acts and omissions alleged herein and the reasons for them. Director Masterson reviewed all of
                 1388 S UTTER S TREET , S UI TE 715




                                                      12
                   S AN F R ANCISCO , CA 94109




                                                           the documentary and video evidence in this matter and determined that the defendants violated no
SCOTT LAW FIRM




                                                      13
                                                           policies, and that they acted professionally and reasonably under the circumstances.
                                                      14
                                                                  27.     These affirmative and deliberate acts and omissions by the final policy makers for
                                                      15
                                                           the City of Rohnert Park ratified the conduct of the named defendants and their reasons for the
                                                      16
                                                           conduct. Each individual defendant remains on duty, undisciplined, and with no remedial
                                                      17
                                                           training, despite the death of Branch Wroth being deemed a homicide by the Sonoma County
                                                      18
                                                           Coroner.
                                                      19
                                                                  WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
                                                      20
                                                                                               THIRD CAUSE OF ACTION
                                                      21
                                                                   [42 U.S.C. §1983 – INADEQUATE TRAINING AGAINST CITY OF ROHNERT PARK]
                                                      22
                                                                  28.     All allegations set forth in this Complaint are hereby incorporated by reference.
                                                      23
                                                                  29.     For over thirty years it has been common knowledge among law enforcement
                                                      24
                                                           agencies throughout California and the United States that countless deaths of persons in police
                                                      25
                                                           custody have been caused by positional asphyxiation and/or restraint asphyxiation. Training on
                                                      26
                                                           this phenomenon is included in all police academies, and in regular ongoing training in law
                                                      27
                                                           enforcement agencies throughout the State of California and the nation. Yet the named
                                                      28
                                                                                                          -5-
                                                                                       FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              Case 4:17-cv-05339-JST Document 59 Filed 12/10/18 Page 6 of 7



                                                       1
                                                           defendants herein have testified that they had received no training and had no knowledge of the
                                                       2
                                                           subject matter other than minimal training they may have received prior to being employed by the
                                                       3
                                                           City of Rohnert Park. Police officers adequately trained would have recognized the dangers to
                                                       4
                                                           Branch Wroth of positional asphyxiation, that Branch Wroth in fact died of positional, and that
                                                       5
                                                           his death was entirely foreseeable and preventable.
                                                       6
                                                                   30.     The City of Rohnert Park’s policies and practices were not adequate to train its
                                                       7
                                                           police and safety officers to handle this common and recurring situation which officers around the
                                                       8
                                                           nation deal with on a daily basis, i.e., arresting and safely restraining uncooperative persons.
                                                       9
                                                                   31.     The City of Rohnert Park was deliberately indifferent to the substantial risk of
                                                      10
                                                           known and obvious consequences, including death, of failing to adequately train its police and
                                                      11
                                                           safety officers regarding positional asphyxiation and restraint asphyxiation.
                 1388 S UTTER S TREET , S UI TE 715




                                                      12
                   S AN F R ANCISCO , CA 94109




                                                                   32.     The City or Rohnert Park’s failure to provide adequate training caused the
SCOTT LAW FIRM




                                                      13
                                                           deprivation of the plaintiffs’ rights by the individual defendant police officers; that is, the City’s
                                                      14
                                                           failure to train is so closely related to the deprivation of the plaintiffs’ rights as to be the moving
                                                      15
                                                           force that caused the ultimate injury—the death of Branch Wroth.
                                                      16
                                                                   WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
                                                      17
                                                                                                           PRAYER
                                                      18
                                                                   1.      For compensatory damages according to proof;
                                                      19
                                                      20           2.      For general damages according to proof;

                                                      21           3.      For an award of punitive and exemplary damages against individual defendants

                                                      22                   according to proof;
                                                      23
                                                                   4.      For costs and attorneys’ fees; and
                                                      24
                                                                   5.      For such other relief as the Court may deem proper.
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                             -6-
                                                                                         FIRST AMENDED COMPLAINT FOR DAMAGES
Case 4:17-cv-05339-JST Document 59 Filed 12/10/18 Page 7 of 7
